COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                    AMENDED ORDER

Appellate case name:   Sean Michael McGuire v. The State of Texas

Appellate case numbers: 01-14-00240-CR; 01-14-00241-CR

Trial court case numbers: 10-DCR-055898; 11-DCR-057073

Trial court:           240th District Court of Fort Bend County

       In trial court cause 10-DCR-055898, appellant timely appealed from a
conviction for the offense of murder. In trial court cause 11-DCR-057073,
appellant timely appealed from a conviction for the offense of failure to stop and
render aid. On May 19, 2014, the trial court clerk filed the clerk’s record in
appellate cause number 01-14-00240-CR, which did not contain a certification of
appellant’s right to appeal. On May 21, 2014, the trial court clerk filed the clerk’s
record in appellate cause number 01-14-00241-CR, which did not contain a
certification of appellant’s right to appeal.       See Tex. R. App. P. 25.2(a)(2),
34.5(a)(12); see also Dears v. State, 154 S.W.3d 610, 613 (Tex. Crim. App. 2005)
(“The court of appeals must dismiss an appeal if a certification showing that the
defendant has the right to appeal is not made a part of the appellate record.”).
       On March 19, 2015, this Court issued notices to the trial court clerk in both
causes stating that the certification of appellant’s right to appeal was missing from
the clerk’s records and we directed the trial court clerk to prepare, certify, and file
supplemental clerk’s records in both causes containing the trial court’s certification
of the appellant’s right to appeal within 30 days of the notice, or by April 20, 2015.
No supplemental clerk’s records were filed.
       This Court issued an order in cause number 01-14-00240-CR on September
3, 2015, directing the clerk to file a supplemental clerk’s record containing the trial
court’s certification of the defendant’s right of appeal, or if appropriate, for the trial
court to prepare a certification and file a supplemental clerk’s record containing the
certification. On September 4, 2015, this Court received a supplemental clerk’s
record with a notice that the certification of defendant’s right of appeal is not part
of the record below.
       An appeal must be dismissed if a certification showing that the defendant
has the right of appeal has not been made part of the record. Tex. R. App. P.
25.2(d); Dears, 154 S.W.3d at 613. In connection with this record, pursuant to Tex.
R. App. P. 37.1 and 44.4, we order the following:

       We direct the trial court, on or before September 21, 2015, to

       a) file a supplemental clerk’s record in each appellate cause with any
          existing certification of the defendant’s right of appeal with this court, or

       b) if an existing certification of the defendant’s right of appeal is not part of
          the records below, the trial court shall prepare a certification of the
          defendant’s right of appeal in each cause and file a supplemental clerk’s
          record in each appellate cause containing the certification of the
          defendant’s right of appeal with this court.

       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually    Acting for the Court


Date: September 10, 2015